Exhibit 4.1 PROMISSORY NOTE Amount: $300,000.00 FOR VALID CONSIDERATION, the receipt and sufficiency of which are hereby acknowledged, and in consideration for the terms and conditions set forth in the Gaming Economic Development Loan Agreement between the Wisconsin Department of Commerce (“Department”) and Telkonet, Inc. (“Borrower”) also identified as Contract #GEDL FY09-19444, the Borrower promises to pay the Department the principal sum of Three Hundred Thousand and 00/100 Dollars ($300,000.00), or so much thereof as may be advanced by the Department, together with interest, in accordance with the terms and conditions hereinafter set forth. 1. DEFINITIONS. Terms used in this Promissory Note shall have the same meanings as in the Agreement. 2. INTEREST RATE. Except as otherwise provided herein, this Promissory Note shall bear interest on the unpaid principal balance at the annual rate of Two (2) percent, from the date of actual disbursement of the funds, or any portion thereof, to the Borrower until this Promissory Note is paid in full.Interest shall be computed based upon a 365-day year. 3. TERM. The term of this Note shall commence on the Effective Date with all principal, accrued interest and other amounts owed hereunder being due and payable not later than December 1, 2016. 4. DEFERRAL PERIOD. The Borrower’s payments of principal hereunder shall be deferred until December 31, 2010.All interest from the date of the Department’s first disbursement shall be paid in accordance with the terms of Paragraph 5. 5. PAYMENT. Payment of interest and principal shall be made in the following manner: a) Payment of any and all interest that accrues from the date of disbursement shall commence on January 1, 2010 and continue on the first day of each consecutive month thereafter through and including December 31, 2010.The Borrower shall make payments in twelve equal monthly installments of $500.00 each. b) Commencing on January 1, 2011 and continuing on the first day of each consecutive month thereafter through and including November 1, 2016, the Borrower shall pay this Promissory Note in 71 equal monthly installments of $4,426.00 each; followed by a final installment on December 1, 2016 which shall include all remaining principal, accrued interest and other amounts owed by the Borrower hereunder.Payments shall be applied first to interest accrued to date of receipt, and the balance, if any, to principal. 6. TERMS OF PAYMENT. a) Time shall be of the essence as to the Borrower's payment of all principal, accrued interest, and other amounts owed hereunder, which shall be delivered to the Department at the following address, or such other place or places as the Department may designate, prior to the close of business on the due dates set forth above: 1 State of Wisconsin Dept. of Commerce - Administrative
